Citation Nr: 1011052	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pseudofoliculitis 
barbae (PFB).

2.  Entitlement to service connection for right ankle 
disability.  

3.  Entitlement to service connection for left ankle 
disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to August 
2006, including service in Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In October 2009, the Veteran testified 
before the undersigned at a Travel Board hearing.  

The issues of service connection for right and left ankle 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

PFB had its onset in service.  


CONCLUSION OF LAW

PFB was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim of service connection for PFB is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect multiple diagnoses of 
PFB.  The Veteran was placed on a shaving profile due to this 
disorder.  Prior to separation, the Veteran was examined in 
August 2006, but did not exhibit any noted symptoms of PFB at 
that time.  

In conjunction with his current claim, the Veteran testified 
at a Travel Board hearing in October 2009.  He stated that 
when he was examined at separation, he had facial hair, so 
PFB was not visible.  He indicated that it is present when he 
shaves.  At the time of the hearing, the Veteran was clean-
shaven and pointed to skin abnormalities on his face.  He 
related that the PFB caused burning when he shaved.  
Thereafter, he related that little bumps formed.  He 
testified that his current symptoms were the same symptoms 
that he had during service.  Also, when he shaved, the 
recurrences of the symptoms were also the same.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Veteran is also competent to 
report what comes to him through his sense; symptomatology 
which is observable and identifiable by lay people 
represented competent evidence, such as varicose veins which 
"may be diagnosed by their unique and readily identifiable 
features."  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Layno.  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) stated that under 
section 1154(a), lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when: a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, 
although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran is competent to report that he has PFB.  PFB is 
the type of physical abnormality that can be observed.  
However, whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Further, the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This includes weighing the absence of 
contemporary medical evidence against lay statements.  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  

The Veteran in this case is not only competent, he is also 
credible and his statements are probative.  PFB was diagnosed 
during service, the Veteran testified as to the continuity of 
symptoms, and the Veteran exhibited facial symptoms 
consistent with PFB.  Although no symptoms were shown just 
prior to separation, the Board is aware of the Court's 
decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a 
case which, like this one, concerned a skin disorder issue.  
In that case, the matter under consideration was the 
evaluation of a service-connected disorder which fluctuated 
in its degree of disability, that is, a skin disorder which 
had "active and inactive stages" or was subject to 
remission and recurrence.  Although the current case involves 
the matter of service connection, the Board recognizes that 
the skin disorder in this case also has active and inactive 
stages. 

Thus, the Board finds that the fact that symptoms were not 
noted on the August 2006 separation examination is not 
determinative here.  Rather, the Board finds the Veteran's 
assertions that he had PFB during service and has continued 
to have PFB when he shaves to be both credible and probative.  
As noted, there are inservice diagnoses and the Board finds 
that the Veteran's statements that the PFB is present only 
when he shaves to be consistent with his history of that 
disorder.  

In sum, the competent evidence establishes that PFB began in 
service as the service treatment records reflected diagnoses 
of PFB.  Further, there is continuity of symptomatology 
following service as established by lay evidence.  
Specifically, the Veteran's contentions that he has 
continuously had flare-ups since service constitute credible 
and probative evidence for the reasons previously stated.  
Further, because service connection is being granted on a 
direct basis, an analysis of whether the provisions of 
38 C.F.R. § 3.317 provide a basis for a grant of service 
connection is unnecessary.  Accordingly, service connection 
for PFB is warranted.  


ORDER

Service connection for PFB is granted.  


REMAND

The Veteran was treated during service for a left ankle 
sprain and for a ganglion cyst of the right ankle.  However, 
his August 2006 separation examination yielded normal 
findings on physical examination and x-rays.  At his hearing, 
the Veteran testified that he had residuals of the in-service 
diagnoses.  He described his current symptomatology, such as 
aching and pain, which he is competent to report.  He 
discussed the fact that his claim of service connection was 
denied by the RO on the basis that there was no current 
disability, but indicated that he would be willing to report 
for another VA examination to substantiate his report of 
symptoms of current right and left ankle problems.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court noted that the 
third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 
410, at 418 (2006).  The Board thus finds that a post-service 
VA examination is warranted in this case.  In addition, the 
Veteran testified that the Savannah VA facility is the most 
convenient location.  

In addition, the Board notes that a VCAA letter should be 
issued to the Veteran as to the matter of service connection 
for a bilateral ankle disability, to include residuals of a 
sprained left ankle and a ganglion cyst of the right ankle. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issues of service connection for right 
and left ankle disability, to include 
residuals of a sprained left ankle and a 
ganglion cyst of the right ankle as well as 
due as a qualifying chronic disability under 
38 C.F.R. § 3.317.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any right and/or left ankle 
disability found to be present, to 
include as residuals of a sprained left 
ankle and a ganglion cyst of the right 
ankle.  The examiner must also state 
whether any right and/or left ankle 
problems may be due to a qualifying 
chronic disability under 38 C.F.R. 
§ 3.317 because the condition may not 
attributable to a known clinical 
diagnosis.  The claims file should be 
made available and reviewed by the 
examiner, and if possible, the 
examination should be scheduled at the 
Savannah VA facility.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  The examiner 
must opine whether it is at least as 
likely as not that any right or left 
ankle disability found to be present is 
related to or had its onset in service.  
If no right and/or left ankle disability 
is diagnosed, the examiner must state 
whether the Veteran's right and/or left 
ankle problems can be attributed to a 
known clinical diagnosis.  The examiner 
should provide a complete rationale for 
all findings and conclusions.  

3.  Then readjudicate the appeal.  If the 
claims remain denied, the Veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


